Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 1 of 7 PageID #: 764




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  CHARLES COPELAND                           §
                                             §
  v.                                         §   CIVIL CASE NO. 4:20-CV-393-SDJ
                                             §
  ALAMO BILLING COMPANY,                     §
  ET AL.                                     §

   MEMORANDUM ADOPTING THE REPORT AND RECOMMENDATION
           OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On May 3, 2021, the Report of the

 Magistrate Judge, (Dkt. #58), was entered containing proposed findings of fact and

 recommendations that Defendant ManaMed Inc.’s Motion for Summary Judgment,

 and in the Alternative, for Judgment on the Pleadings, (Dkt. #57), be granted and

 Plaintiffs Charles Copeland and CoFour, LLC’s claims against Defendant ManaMed,

 Inc. be dismissed with prejudice. Copeland and CoFour have not submitted any

 objections to the Report.

       When no party objects to a magistrate judge’s report and recommendation

 within fourteen days of service, the district court “need only satisfy itself that there

 is no clear error on the face of the record.” Douglass v. United Servs. Auto Ass’n, 79

 F.3d 1415, 1420 (5th Cir. 1996) (cleaned up). Having assessed the Report and the

 record in this case, the Court determines that there is no clear error and that the

 Magistrate Judge’s Report should be adopted.

                                          ***

                                           -1-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 2 of 7 PageID #: 765



      Although Copeland and CoFour did not file any objections to the Report, they

submitted a “Motion for Extension of Time to Respond to Motion for Summary

Judgment and Motion for Leave to File Third Amended Complaint in Response to

Report and Recommendation.” (Dkt. #61). The motion requests more time to respond to

ManaMed’s summary-judgment motion and seeks leave to file a third amended

complaint.

      In the motion, submitted after Copeland and CoFour’s prior failure to file any

response to ManaMed’s summary-judgment motion and after entry of the Report,

Copeland and CoFour seek relief “as a result of evidence just recently learned and which

they are now able to obtain via testimony from a new key witness.” The “new

information” is purported to come from Mark Julian—one of the co-owners of

ManaMed’s co-defendant Alamo Billing Company. The motion states that an affidavit

shall be provided to the Court by May 20, 2021, and, with leave of court (given that the

discovery period has long since expired), deposition testimony will be obtained

immediately. (Dkt. #61 at 2). No explanation is provided for why Copeland and CoFour

“have just recently been able to obtain [this] information.” (Dkt. #61 at 2). Moreover,

May 20, 2021, has come and gone without the provision of the promised affidavit.

ManaMed has filed a response in opposition, (Dkt. #62), arguing that Copeland and

CoFour disregard their burden under Federal Rule of Civil Procedure 6 to show

excusable neglect and fail to demonstrate how any amendment will cure the fatal

defects in Copeland and CoFour’s fraud and tortious interference claims.




                                           -2-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 3 of 7 PageID #: 766



       For the reasons that follow, Copeland and CoFour’s belated motion requesting

 an extension of time to respond to ManaMed’s summary-judgment motion and motion

 for leave to file a third amended complaint will be denied.

  I.   Request for Extension of Time

       ManaMed’s summary-judgment motion was filed on February 10, 2021. The

 Magistrate Judge’s Report was issued nearly three months later, on May 3, 2021.

 During this time Copeland and CoFour failed to (1) respond to the summary-

 judgment motion, (2) request more time to respond or request additional discovery,

 or (3) request leave to file an amended complaint. Only after the Report was issued

 did Copeland and CoFour seek an extension of time to respond to the summary-

 judgment motion and request leave to file a third amended complaint. Copeland and

 CoFour’s requests are without merit.

       “When an act may or must be done within a specified time, the court may, for

 good cause, extend the time . . . on motion made after the time has expired if the party

 failed to act because of excusable neglect.” FED. R. CIV. P. 6(b)(1)(B). The factors

 relevant to the excusable neglect inquiry include: “the danger of prejudice to the [non-

 movant], the length of the delay and its potential impact on the judicial proceedings,

 the reason for the delay, including whether it was within the reasonable control of

 the movant, and whether the movant acted in good faith.” Adams v. Travelers Indem.

 Co., 465 F.3d 156, 161 n.8 (5th Cir. 2006) (alteration in original) (citing, among others,

 Pioneer Inv. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395–97, 113 S.Ct. 1489,

 123 L.Ed.2d 74 (1993)). “Even if good cause and excusable neglect are shown, it

 nonetheless remains a question of the court’s discretion whether to grant any motion


                                           -3-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 4 of 7 PageID #: 767



 to extend time under Rule 6(b).” McCarty v. Thaler, 376 F. App’x 442, 443 (5th Cir.

 2010) (per curiam).

       Here, the length of delay weighs against a finding of excusable neglect. Under

 the local rules, a party opposing a motion for summary judgment has twenty-one days

 to file a response. Local Rule CV-7(e). The deadline to file a response to ManaMed’s

 summary-judgment motion was March 3, 2021. Seventy-five days after their deadline to

 respond, and only after the Magistrate Judge had already recommended dismissal of

 their claims, Copeland and CoFour seek relief. Under the circumstances, such a period

 of delay is unreasonable. See, e.g., Dykes v. Cleveland Nursing & Rehab. Ctr., No. 4:15-

 CV-00076-DMB-JMV, 2016 WL 6462086, at *2 (N.D. Miss. Oct. 31, 2016) (finding a

 “three-month delay in seeking an extension after the deadline passed weighs against

 a finding of excusable neglect” because “such a delay would, in turn, delay a ruling on

 the motion by re-opening the briefing period without sufficient justification”).

     Copeland and CoFour’s purported reason for delay also weighs against a finding

 of excusable neglect. Copeland and CoFour claim they have discovered new evidence,

 particularly the anticipated testimony of Mr. Julian, a co-owner of Alamo, but fail to

 explain why they did not previously secure Julian’s testimony during the discovery

 period or otherwise file a request under Federal Rule of Civil Procedure 56(d) to

 delay the Court’s consideration of the summary-judgment motion until Julian’s

 testimony could be obtained. To the contrary, ManaMed asserts, and Copeland and

 CoFour do not dispute, that “Plaintiffs did not serve a single timely discovery request

 or depose a single person in this lawsuit.” (Dkt. #57 at 3). Further, Copeland and

 CoFour have claimed that that they would support their requested extension by


                                           -4-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 5 of 7 PageID #: 768



 submitting an affidavit from Julian by no later than May 20, 2021. (Dkt. #61). Three

 months later, the referenced affidavit from Julian has not been submitted to the

 Court. In sum, Copeland and CoFour have failed to show excusable neglect for their

 failure to timely respond to ManaMed’s summary-judgment motion.

  II.   Request for Leave to Amend

        As an initial matter, “[m]otions for leave to file a document should be filed

 separately and immediately before the document for which leave is sought.” Local

 Rule CV-7(k). Copeland and CoFour do not offer a proposed amended complaint. In

 any event, Copeland and CoFour further fail to demonstrate good cause to amend.

        Federal Rule of Civil Procedure 16(b) governs Copeland and CoFour’s request

 for leave. S&W Enters., L.L.C. v. SouthTrust Bank of Ala., N.A., 315 F.3d 533, 536

 (5th Cir. 2003). “While Federal Rule of Civil Procedure 15(a) provides that leave to

 amend shall be ‘freely’ given, Rule 16(b)(4) limits modifications to a scheduling order

 to situations where good cause is shown.” United States ex rel. Bias v. Tangipahoa

 Par. Sch. Bd., 816 F.3d 315, 328 (5th Cir. 2016). The good cause standard requires

 the “party seeking relief to show that the deadlines cannot reasonably be met despite

 the diligence of the party needing the extension.” S&W Enters., 315 F.3d at 535

 (quoting 6A Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE             AND


 PROCEDURE § 1522.1 (2d ed. 1990)). A court considers the following four factors when

 determining if good cause has been shown: “(1) the explanation for the failure to

 [timely move for leave to amend]; (2) the importance of the [amendment]; (3) potential

 prejudice in allowing the [amendment]; and (4) the availability of a continuance to




                                          -5-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 6 of 7 PageID #: 769



 cure such prejudice.” Bias, 816 F.3d at 328 (alterations in original) (quoting S&W

 Enters., 315 F.3d at 536).

        Relevant to the good cause analysis is the fact that the deadline for Copeland

 and CoFour to file amended pleadings was November 5, 2020—over six months prior

 to the amendment request. (Dkt. #20 at 1). The discovery deadline was January 28,

 2021. (Dkt. #20 at 2). Further, the dispositive motions deadline was February 10,

 2021, and the Magistrate Judge has already rendered a recommendation on the

 pending dispositive motion. (Dkt. #20 at 2–3). Allowing Copeland and CoFour to

 amend now would significantly prejudice ManaMed. There has been considerable

 delay in Copeland and CoFour moving this case forward. In addition, Copeland and

 CoFour have had three prior iterations of their live pleading: the original petition in

 state court, the amended complaint following removal, and the second amended

 complaint. (Dkts. #3, #27, #43). In this regard, the Court notes that, before seeking

 summary judgment ManaMed had repeatedly moved to dismiss the fraud and tortious

 interference claims asserted against it. In response, Copeland and CoFour amended their

 complaint. After obtaining leave to file their Second Amended Complaint, the Magistrate

 Judge expressly admonished Copeland and CoFour that no further amendment would be

 permitted prior to the Court addressing any motion to dismiss.

        Despite the Magistrate Judge’s admonishment, Copeland and CoFour offer

 little explanation for their belated attempt to avoid dismissal through yet another

 pleading amendment, other than their claim that “evidence [] is now available” that

 would supposedly support the claims made against ManaMed. This case has been on

 file more than a year and the relevant deadlines in the scheduling order have long


                                             -6-
Case 4:20-cv-00393-SDJ-CAN Document 75 Filed 08/13/21 Page 7 of 7 PageID #: 770



 since passed. Copeland and CoFour fail to show “what would be accomplished by

 further amendment” if the Court permitted it. See Molina-Aranda v. Black Magic

 Enters., L.L.C., 983 F.3d 779, 789 (5th Cir. 2020). Plainly, the “good cause” factors

 weigh against amendment.

                                   CONCLUSION

         It is therefore ORDERED that Plaintiffs Copeland and CoFour’s “Motion for
       .
 Extension of Time to Respond to Motion for Summary Judgment and Motion for

 Leave    to   File   Third   Amended   Complaint   in   Response   to   Report   and

 Recommendation,” (Dkt. #61), is DENIED.

         It is further ORDERED that Defendant ManaMed Inc.’s Motion for Summary

 Judgment, and in the Alternative, for Judgment on the Pleadings, (Dkt. #57), is

 GRANTED. Plaintiffs Charles Copeland and CoFour, LLC’s claims against

 Defendant ManaMed, Inc. are DISMISSED with prejudice.

            So ORDERED and SIGNED this 13th day of August, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE




                                         -7-
